DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4-5, 7-9, 11-12, 14-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of  Jeuk to (US 20180255152) and Verma to (US20170230461) further in view of  Liberg to (US20160073395)

Regarding claims 1, 8, 15 Nochta teaches  determining, by a network device, a reporting configuration for respective Internet of Things (IoT) devices, wherein the reporting configuration configures an initiation of reporting instances for reporting data,([0030] discloses a sensor node can proactively send a message to the backend server. For example, the sensor node can report operational health, low battery condition,[0029] discloses the backend server can store configuration information associated with the entire IoT system. For example, information such as a list of sensor nodes/end devices with name, location, protocol, sensing capabilities, technical specification, installation date, last message received, reporting time limit)
Nochta does not explicitly teach determining, by the network device and based on the reporting configurations, that the initiation of at least one of the reporting instances for at least one IoT device coincides with the initiation of the reporting instances for at least a threshold number of the IoT devices; and modifying, by the network device, the reporting configuration of the at least one IoT device to optimize the initiation of the at least one of the reporting instances, wherein the optimizing includes skipping the initiation of the at least one reporting instance when the reporting data does not differ from a prior reporting instance

However, Jeuk teaches determining, by the network device and based on the reporting configurations, that the initiation of at least one of the reporting instances for at least one IoT device coincides with the initiation of the reporting instances for at least a threshold number of the IoT devices ([0032] discloses NSH 364(A) comprises instructions for requesting information from IoT devices in sub-groups 370(1) and 375(2), and from device aggregation group 380. As such, NSH 364(A) includes device instruction sets corresponding to each of the sub-groups 370(1) and 375(2), and from device aggregation group 380, which are identified by their respective IDs)
However, Verma teaches modifying, by the network device, the reporting configuration of the at least one IoT device to optimize the initiation of the at least one of the reporting instances ([0098] discloses If the IoT Controller 500 determines not to modify any setting(s) associated with any of IoT devices 1 . . . N at block 1050, then no setting modification is made, block 1055 (e.g., similar to block 845 of FIG. 8). Otherwise, if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050,)
However, Liberg teaches wherein the optimizing includes skipping the initiation of the at least one reporting instance when the reporting data does not differ from a prior reporting instance
([0059] discloses skips the paging step because the wireless access node 106 (e.g., BSS 106) already has knowledge of the specific cell that is serving the target IoT device )

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  Nochta include determining, by the network device and based on the reporting configurations, that the initiation of at least one of the reporting instances for at least one IoT device coincides with the initiation of the reporting instances for at least a threshold number of the IoT devices; and modifying, by the network device, the reporting configuration of the at least one IoT device to optimize the initiation of the at least one of the reporting instances, wherein the optimizing includes skipping the initiation of the at least one reporting instance when the reporting data does not differ from a prior reporting instance, as suggested by Jeuk and Verma and Liberg. This modification would benefit the system to facilitate an efficient use of network resources.
Regarding claims 2,9,16 the combination of Nochta  and Jeuk and Verma and Liberg teaches The method of claim 1, wherein the optimizing includes applying a starting time offset to the at least one reporting instance(Verma [0098] discloses if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050,).

Regarding claims 4,11,18 Nochta teaches  determining the reporting configuration based on a deployment of each IoT device within an IoT service area([0029] discloses the backend server can store configuration information associated with the entire IoT system. For example, information such as a list of sensor nodes/end devices with name, location, protocol, sensing capabilities, technical specification, installation date, last message received, reporting time limit).
Regarding claim 5,12,19 the combination of Nochta  and Jeuk and Verma and Liberg teaches wherein the optimizing enables at least one of a potential signal loading reduction over a network or a potential power consumption reduction for the at least one IoT device (Verma [0098] discloses If the IoT Controller 500 determines not to modify any setting(s) associated with any of IoT devices 1 . . . N at block 1050, then no setting modification is made, block 1055 (e.g., similar to block 845 of FIG. 8). Otherwise, if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050).
Regarding claims 7, 14, Nochta teaches  wherein the reporting data is obtained for multiple data collection events([0029] discloses the backend server can store configuration information associated with the entire IoT system. For example, information such as a list of sensor nodes/end devices with name, location, protocol, sensing capabilities, technical specification, installation date, last message received, reporting time limit).

Claims 3,10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of Jeuk, Verma to (US20170230461)  and Liberg to (US20160073395) further in view of Chun to (US20150253747)
Regarding claims 3,10,17 the combination of Nochta  and Jeuk and Verma and Liberg does not explicitly teach wherein the modified reporting configuration configures the at least one IoT device to automatically switch the at least one IoT device to an airplane mode based on acceleration data and pressure data associated with the at least one IoT device

However, Chun teaches wherein the modified reporting configuration configures the at least one IoT device to automatically switch the at least one IoT device to an airplane mode based on acceleration data and pressure data associated with the at least one IoT device ([0078] discloses when it is determined that the mobile device is in the airplane by comparing the user and external environment estimation information, it can be automatically changed to an airplane mode)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  the combination of Nochta  and Jeuk and Verma and Liberg include wherein the modified reporting configuration configures the at least one IoT device to automatically switch the at least one IoT device to an airplane mode based on acceleration data and pressure data associated with the at least one IoT device, as suggested by Chun. This modification would benefit the system to conserve power.

Claims 6, 13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of Jeuk, Verma to (US20170230461)  and Liberg to (US20160073395) and  further in view of Nolan to (US20170187588)
Regarding claims 6,13,20 the combination of Nochta  and Jeuk and Verma and Liberg does not explicitly teach wherein the optimizing limits the initiation of the reporting instances, by the at least one IoT device, to an alarm event triggered by the reporting data
However, Nolan teaches wherein the optimizing limits the initiation of the reporting instances, by the at least one IoT device, to an alarm event triggered by the reporting data ([0021] IoT devices may selectively report cached messages to the aggregating system. In various embodiments, such selective reporting may be based, as least in part, on an entropy analysis which may detect which measurements exhibit a higher entropy than other measurements)Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  the combination of Nochta  and Jeuk and Verma and Liberg include wherein the optimizing limits the initiation of the reporting instances, by the at least one IoT device, to an alarm event triggered by the reporting data, as suggested by Nolan. This modification would benefit the system to avoid over flooding.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461